 UNITED UNION OF ROOFERS, LOCAL 135United Union of Roofers, Waterproofers, and AlliedWorkers, Local Union No. 135, AFL-CIO andAdvanced Coatings and Insulation of Arizona,Inc. Case 28-CC-733-3March 4, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 5, 1982, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in response to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel excepts to the Administrative Law Judge'sruling at the hearing that certain proffered testimony was inadmissiblesolely because it was hearsay While we agree with the AdministrativeLaw Judge's ruling that the proffered testimony herein was inadmissiblebecause of its unreliability, we note that hearsay is not per se inadmissiblein Board proceedings. Alvin J. Bart and Co.. Inc., 236 NLRB 242 (1978),reversed on other grounds 598 F.2d 1267 (2d Cir. 1979); Georgetown Asso-ciates d/b/a Georgetown Holiday Inn, 235 NLRB 485, fn 1 (1978).2 The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.We do correct an inadvertent error at fn. 7 of the Decision. The datereferred to should be April 22 not April 26.Member Hunter finds it unnecessary to pass on the AdministrativeLaw Judge's alternate finding that even if his credibility resolution re-garding Crosthwaite's testimony were incorrect, Respondent still wouldnot have violated the Act. He further notes that the General Counsel'sproffered hearsay testimony does not detract from the probative worth ofthe Administrative Law Judge's findings, which establish that no viola-tion was made out in this proceeding.266 NLRB No. 60DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on June 9, 1982, is based on anunfair labor practice charge filed by Advanced Coatingsand Insulation of Arizona, Inc., herein called ACI, onApril 30, 1982, and a complaint issued on May 6, 1982,on behalf of the General Counsel of the National LaborRelations Board, by the Board's Regional Director forRegion 28, alleging that the United Union of Roofers,Waterproofers, and Allied Workers, Local Union No.135, AFL-CIO, herein called Respondent, has engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended, herein called the Act, by picketing on April22, 1982, at the Hassayampa Pumping Plant, herein theProject, in furtherance of its labor dispute with ACI, at agate reserved for neutral employers with an object offorcing and requiring the Project's general contractor, bythe Guy F. Atkinson Construction Company, herein At-kinson, to stop doing business with ACI which was oneof Atkinson's subcontractors.' Respondent filed ananswer denying the commission of the alleged unfairlabor practices.2Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs filed by the Charging Party, the Gen-eral Counsel, and Respondent, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceThe Hassayampa Pumping Plant is being constructedin the Arizona desert by the United States Departmentof Interior's Bureau of Reclamation. Atkinson is the gen-eral contractor responsible for constructing the pumpingplant's foundation and intermediate structure and to en-close the structure. This phase of the project started inOctober 1979 and was scheduled to be completed byJune 1982.In carrying out its responsibilities as the Project's gen-eral contractor, Atkinson employed its own employeesand entered into contracts with several subcontractors.One of these subcontractors was ACI which contractedwith Atkinson to do roofing work. ACI was scheduledto do this work during the weekend of April 17-18,1982.3ACI's employees are not represented by a labor orga-nization. Atkinson's employees and the employees of theThe record establishes that during a 12-month period material to thiscase that ACI, the primary employer herein, by virtue of its S100 thou-sand contract with Atkinson to perform roofing work on the Project metone of the National Labor Relations Board's applicable discretionary ju-risdictional standards and is an employer engaged in commerce withinthe meaning of Sec. 2(6) and (7) of the Act. I therefore find it will effec-tuate the policies of the Act to assert jurisdiction herein.2 In its answer Respondent admits it is a labor organization within themeaning of Sec. 2(5) of the Act.3 Unless otherwise specified, all dates herein refer to 1982.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral contractors employed at the Project during thetime material to this case were represented by the var-ious labor organizations which had jurisdiction over therespective crafts. The employees employed at the Projectworked Monday through Friday from approximately6:30 a.m. to 3 p.m., except for ACI's employees. Atkin-son, to avoid labor trouble, apparently scheduled ACI todo its work during the weekend when the employeesrepresented by the unions would not be present.In order to get to the Project the employees tookHighway 60 to Patton Road, then drove 9 miles onPatton Road onto a 6-mile dirt access road, herein calledthe Dirt Road, which ends at the Project. There wasalso another dirt access road which led to the Project.This road, herein called the Canal Road, intersects withPatton Road soon after the intersection of Highway 60with Patton Road and runs parallel to the Granite ReefAqueduct. The Canal Road was not used by employeesto go to and from the Project because there were a seriesof gates along it which were usually locked, thus pre-venting ingress or egress.ACI's employees began their work Saturday, April 17,but were unable to complete it on Sunday, April 18, asscheduled, and because of this were scheduled to com-plete their work Monday, April 19. On April 19 at ap-proximately 9:30 a.m. Atkinson's project manager,Harold Lokovsek, met with the union stewards who rep-resented the several crafts employed on the Project andtold them that due to unforeseen problems ACI's em-ployees had been unable to complete their work Sundayand would be working that day. Lokovsek asked for thecooperation of the employees who were represented bythe several craft unions and specifically asked that theycontinue to work despite the presence of ACI's nonunionemployees. During the meeting Lokovsek also alertedthe union stewards that ACI's employees were usingroofing materials which were of a toxic nature and ex-plained how Atkinson intended to handle this matter soas to avoid any health hazard to the employees em-ployed on the Project. One-half hour after this meetingall of the employees at work at the Project, except thoseworking for one company, ceased work and left theProject. Although approximately three workers returnedto work Thursday, April 22, and approximately another21 returned Friday, April 23, the remainder of the ap-proximately 137 workers who were employed on theProject by Atkinson and its several contractors did notreturn to work until Monday, April 26. The record es-tablishes that ACI's employees finally finished their workat the Project during the weekend of April 24-25. Thereis no evidence that on either Monday, April 19, or Tues-day, April 20, that Respondent picketed the Project. Noris there evidence that Respondent was responsible forthe initial work stoppage on April 19 or the refusalthereafter of the workers to return to work on April 19or 20.On Tuesday, April 20, at approximately 10 a.m., Re-spondent's business manager, Don Prosise, visited theProject and spoke to Project Manager Lokovsek. Prosiseasked if ACI was on the job. Lokovsek indicated thatACI's employees were expected that afternoon. Prosisestated that the other crafts had contacted him about ACIworking on the Project and that the other crafts had in-dicated they were mad about this and would support himif he picketed the job. Prosise further stated that he pre-ferred not to picket because he did not have sufficientmanpower.4On Wednesday, April 21, at approximately 5 a.m., Re-spondent commenced to picket the Project as two pick-ets stationed themselves on the Dirt Road with picketsigns which read as follows:PICKETNOTICE TO THE PUBLICAdvance CoatingsPayingSUB-STANDARD WAGESPhoenix Roofers Local #135254-7059During the morning of April 21 the pickets learned thatACI's employees were using the Canal Road to enter theProject so at that time one picket left the Dirt Road andcontinued his picketing on the Canal Road and wasjoined shortly thereafter by the other picket. They re-mained on the Canal Road for the remainder of the day.Either at the same time as the two pickets commencedpicketing on the Canal Road or shortly thereafter Atkin-son posted signs on the two roads. One sign was postedabout one half mile from the Project at the last gate onthe Canal Road and read as follows:GATE NO. ITHIS GATE IS EXCLUSIVELY RESERVEDFOR EMPLOYEES, SUPPLIERS, AND VENDORSOF ADVANCED COATING & INSULATION OFARIZONA INC. EMPLOYEES, SUPPLIERS ANDVENDORS OF THE ABOVE ARE PROHIBITEDFROM USING ANY OTHER GATEAnother sign was posted approximately 1-1/2 miles fromthe Project at a cattle guard on the Dirt Road and readas follows:GATE NO. 2THIS GATE IS EXCLUSIVELY RESERVED FORTHE EMPLOYEES, SUPPLIERS AND VENDORSOF THE FOLLOWING:[names of Atkinson and itsseveral subcontractors on the Project]EMPLOYEES, SUPPLIERS AND VENDORS OFADVANCED COATINGS OF ARIZONA, INC. AREPROHIBITED FROM USING THIS GATEThe above-described signs were posted at all times ma-terial except that during the night of April 21 the sign atI The description of Lokovsek's April 20 conversation with Prosise isbased on Lokovsek's testimony. Lokovsek failed to include this conversa-tion in the affidavit he submitted on April 22 to the Board. Nonetheless, Ihave credited his testimony because he impressed me as a credible wit-ness and because Prosise, who testified for Respondent, did not refute thetestimony.322 UNITED UNION OF ROOFERS, LOCAL 135gate 2 disappeared and was not reposted until April 22 atapproximately 8:30 a.m. There is no evidence, direct orcircumstantial, attributing the removal of the sign to apicket or a representative of Respondent or someoneacting on behalf of Respondent.On April 21, shortly after noontime, Respondent re-ceived a telegram from ACI which in pertinent part ad-vised Respondent that a reverse gate had been set up forthe use of ACI's employees and suppliers on the CanalRoad and asked Respondent to conduct its picketingthere. During the afternoon of April 21 Respondent'sbusiness manager, Prosise, promptly upon receipt of thetelegram, went to the Project to be sure that the picketshad moved from the Dirt Road to the Canal Road wherethe telegram stated the reserved gate had been posted.Prosise personally went to the area of gate I to observewhether the gate was properly posted.Respondent picketed at the Project on 3 days: April21, 22, and 23. The April 21 picketing has already beendescribed. On April 23 the pickets only picketed in thevicinity of gate 1, the gate reserved for ACI. Likewiseon April 22 the pickets stationed themselves at gate I.But, as described below, Atkinson's labor relations ad-ministrator testified that one of the pickets carrying apicket sign walked in front of his automobile in the vicin-ity of gate 2. The persons assigned by Respondent topicket at the Project on April 22 were Robert Singleyand John Calderon. On the morning of April 22 theywere unable to use the Canal Road to get to gate I inas-much as the gate located at the start of the Canal Roadwas locked.5Thus, to get to gate I they were forced touse the Dirt Road, park their automobiles in the vicinityof gate 2, and walk across the Granite Reef Aqueduct togate 1.The labor relations administrator for Atkinson, FrancisCrosthwaite, testified that on April 22 at approximately6:15 a.m. he was driving on the Dirt Road in the vicinityof gate 2 on his way into the Project when a man with afull beard who was carrying a picket sign on his shoul-der crossed in front of his automobile causing Crosth-waite to stop momentarily, and then this bearded man"proceeded on down the road." Crosthwaite further tes-tified that no one was picketing at gate I at this time.This is the sole evidence that subsequent to the postingof gate 1 for ACI and gate 2 for the neutral employersthat Respondent picketed in the vicinity of gate 2.Singley, who has a full beard, specifically denied pick-eting on April 22 in the vicinity of gate 2 when Crosth-waite came to work or at any other time. Singley's testi-mony in this respect was corroborated by Calderon's.Also, four of Atkinson's employees,6who on April 22were in the vicinity of gate 2 during the period of timeCrosthwaite testified he observed the bearded picket, re-futed Crosthwaite's testimony insofar as it was intendedto suggest that Singley was picketing in the vicinity ofs The gates which block access to the Canal Road were apparentlykept locked until ACl's workers used that road to go to work. On April22 ACI apparently did not start work until the afternoon. The recorddoes not indicate that Respondent had been placed on notice on April 22that ACI would not be working at the Project until that afternoon orshould have known this.a Robert Delaney, Michael Gudenkauf, John Gudenkauf, and AlonzoLeon.gate 2 at that time. They testified that during that periodof time the pickets were picketing at gate 1.On April 22 at approximately 10 a.m. Respondent'sbusiness manager, Prosise, accompanied by a representa-tive from the Roofers International Union, met with Lo-kovsek and Crosthwaite in Lokovsek's office at theProject. During this meeting Crosthwaite stated thatthere had been a bearded individual picketing at gate 2that morning. Prosise, referring to Singley, indicated thatthat morning he had assigned a new man to picket whohad a beard, but the man should not have been at gate 2as he had been instructed to picket gate i. Crosthwaitedescribed the bearded man as being tall and slender atwhich point Prosise declared "that cannot be the newman. That is not his build."B. Discussion and Ultimate FindingsSection 8(b)(4)(i) and (ii)(B) states in pertinent partthat it is an unfair labor practice for a labor organizationor its agents:(i) ...to induce or encourage any individual em-ployed by any person ...to engage in a strike ...or (ii) to threaten, coerce, or restrain any person·..where in either case an object thereof is:(B) forcing or requiring any person ...tocease doing business with any other person ...Provided, That nothing contained in this clause(B) shall be construed to make unlawful, any ...primary picketing.These provisions implement "the dual congressionalobjectives of preserving the right of labor organizationsto bring pressure to bear on offending employers in pri-mary labor disputes and of shielding unoffending em-ployers and others from pressures in controversies nottheir own." N.L.R.B. v. Denver Building and ConstructionTrades Council, et aL, 341 U.S. 675, 692 (1951); see Na-tional Woodwork Manufacturers Association et al. v.N.L.R.B., 386 U.S. 612, 620-627 (1967). In each case,therefore, the union's conduct must be scrutinized to as-certain whether it engaged in protected primary or il-legal secondary activity.Frequently, there is no "glaringly bright line" betweenwhat constitutes primary and secondary picketing. Local761, International Union of Electrical, Radio and MachineWorkers, AFL-CIO [General Electric Company] v.N.L.R.B., 366 U.S. 667 at 673 (1961). That distinctionmay be particularly difficult to draw in "common situs"situations, such as this case, where the primary and neu-tral employers are working on the same premises simul-taneously. Construction contractors involved on acommon situs are neutrals as to each other's labor dis-putes and are, accordingly, entitled to the protection ofSection 8(b)(4). N.L.R.B. v. Denver Building and Con-struction Trades Council, supra, 341 U.S. at 689-690;N.L.R.B. v. Nashville Building and Construction TradesCouncil [Frank W. McCulloch, et al.], 383 F.2d 562, 564-566 (6th Cir. 1967). As a consequence, while a union is323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDallowed to picket the project in furtherance of its disputewith the primary employer, it nevertheless is obligated tomake every reasonable effort to minimize the impact onneutrals of the inducements and restraints inherent in thepicket line. N.L.R.B. v. Nashville Building and Construc-tion Trades Council, supra, 426 F.2d at 391; AmericanBread Company v. N.L.R.B., 411 F.2d 147, 154 (9th Cir.1969).In Sailors Union of the Pacific, AFL (Moore Dry Dock),92 NLRB 547, 549 (1950), the Board articulated the fol-lowing evidentiary criteria for evaluating the legality ofpicketing in common situs situations:[P]icketing ...is primary if it meets the followingconditions: (a) [t]he picketing is strictly limited totimes when the situs of dispute is located in the sec-ondary employer's premises; (b) at the time of thepicketing the primary employer is engaged in itsnormal business at the situs; (c) the picketing is lim-ited to places reasonably close to the location of thesitus, and (d) the picketing discloses clearly the dis-pute is with the primary employer.Accord: Local 761, Electrical Workers v. N.L.R.B.. supra,366 U.S. at 679; N.L.R.B. v. Nashville Building and Con-struction Trades Council, supra, 425 F.2d at 390-391.These standards are not applied mechanically. However,failure to comply with any one of the Moore Dry Dockcriteria provides a strong, although rebuttable, presump-tion that the picketing had an unlawful secondary pur-pose. Ramey Construction Co., Inc, v. Local Union No.544, Painters, Decorators and Paperhangers of America,472 F.2d 1127, 1132 (5th Cir. 1972); International Brother-hood of Electrical Workers, Local 480, AFL-CIO [GulfCoast Bldg. & Supply Co.] v. N.L.R.B., 413 F.2d 1085,1089 (D.C. Cir. 1969); N.L.R.B. v. Northern CaliforniaDistrict of Hod Carriers and Common Laborers of Amer-ica, AFL-CIO [Joseph's Landscaping Service], 389 F.2d721, 725 (9th Cir. 1968), enfg. 154 NLRB 1384 (1965).And in applying the third Moore Dry Dock criteria thatpicketing must be limited to places reasonably close tothe location of the situs it is settled that the situs of aunion's dispute with an employer may be localized in acommon situs construction project situation by establish-ing a separate gate for the primary employer. Local 761,International Union of Electrical, Radio and MachineWorkers, AFL-CIO [General Electric Company] v.N.L.R.B., 416 F.2d 1120, 1125 (D.C. Cir. 1969). If pick-eting is not confined to an area reasonably close to theentrance "reserved" for the primary and its employeesand suppliers, the union is considered to be pursuing un-lawful secondary objectives. Carpenters Local 470, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO [Muller-Anderson, Inc.] v. N.L.R.B., 564 F.2d 1360,1363 (9th Cir. 1977); Local Union No. 369, InternationalBrotherhood of Electrical Workers, AFL-CIO (Kelly Elec-tric Co., Inc.), 216 NLRB 141, 144 (1975), enfd. sub nom.N.L.R.B. v. Nashville Building and Construction TradesCouncil, supra, 383 F.2d at 464-565; Building and Con-struction Trades Council of New Orleans, AFL-CIO(Markwell and Hartz. Inc.), 155 NLRB 319, 326 (1965),enfd. 387 F.2d 79, 81 (5th Cir. 1967), cert. denied 391U.S. 914 (1968).The sole unfair labor practice allegation in the com-plaint is that on April 22 Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act by picketing the Projectat gate 2, the gate reserved for the neutral employers andtheir suppliers. As I have described supra, this contentionis based on the testimony of Atkinson's labor relationsadministrator, Francis Crosthwaite, who testified that atapproximately 6:15 a.m. on April 22, while driving intothe Project on the Dirt Road, that while in the vicinityof the reserve gate one of the pickets, the one with thebeard, walked across the road with a picket sign causingCrosthwaite to stop momentarily and then the picket"proceeded on down the road." No evidence was pre-sented which corroborates Crosthwaite's testimony,7orto establish that Respondent picketed in the vicinity ofthe reserve gate on April 22 at any other time or times.On the other hand Respondent's bearded picket, RobertSingley, who in terms of his testimonial demeanor im-pressed me as a sincere and reliable witness, specificallydenied Crosthwaite's testimony. Singley's testimony inthis respect was corroborated by the testimony of Re-spondent's other picket, John Calderon, who likewise im-pressed me demeanorwise as an honest witness.8Sing-ley's and Calderon's testimony in this respect was cor-roborated by the testimony of Atkinson's employeesRobert Delaney, Michael Gudenkauf, John Gudenkauf,and Alonzo Leon, who were in the vicinity of the re-serve gate on April 22 when Crosthwaite came to work.These employees impressed me as credible witnesses. Itis for these reasons that I reject Crosthwaite's testimony.Accordingly, I shall recommend that the complaint bedismissed in its entirety.9In the event I have erred in rejecting Crosthwaite'stestimony the result would still be the same. Even ac-cepting Crosthwaite's testimony, Respondent's picketingin this case complied in all respects with the standardsfor lawful common situs picketing established in MooreDry Dock1°with the arguable exception of the conductof picket Singley, who, on April 22, when in the vicinityof the neutral gate, walked accross the road in front ofCrosthwaite's automobile and then proceeded to walkAs a matter of fact, Project Manager Lokovsek's testimony is incon-sistent with Crosthwaite's in certain significant respects. Lokovsek testi-fied that on April 26, when Crosthwaite arrived at the Project, Crosth-waite told Lokovsek that he had observed "pickets" on the Dirt Road,not in the vicinity of the reserve gate, but 2 to 3 miles before he evenreached the vicinity of the reserve gate.I In evaluating Calderon's and Singley's testimony I have consideredthat their testimony was not consistent insofar as it involved the exactpoint in time on April 22 when Calderon handed Singley a picket sign.Likewise, I have considered the fact that their testimony concerning theexact time they started to picket on April 22 was not consistent withJohn Gudenkaufs testimony. Nonetheless, in my opinion, these inconsis-tencies are insufficient to impugn the essential part of their testimony,corroborated by the testimony of four of Atkinson's employees, thatSingley did not picket in the vicinity of the reserve gate during the timein question.a Other than Crosthwaite's testimony about the picket crossing in frontof his automobile on April 22, there is no other evidence in the recordwhich arguably indicates that Respondent's picketing had an objective ofenmeshing the neutral employers in its primary labor dispute with ACI.'O Sailors Union of the Pacific (Moore Dry dock), 92 NLRB 547 (1950).324 UNITED UNION OF ROOFERS, LOCAL 135"on down the road."" Under the particular circum-stances of this case this momentary walk by a picketdoes not warrant an inference that it was done with anobject of enmeshing the neutral employers in Respond-ent's labor dispute with ACI. Thus, on April 22 Re-spondent's pickets were unable to use the Canal Road toget to the primary gate, but instead had to use the DirtRoad and park their automobiles in the vicinity of the re-serve gate and from there proceed by foot to the pri-mary gate. Under these circumstances, it is just as likelythat when Singley crossed the road in front of Crosth-waite's automobile and then proceeded to walk on downthe road that Singley was on his way to the primary gaterather than picketing in the vicinity of the reserve gate.This inference is bolstered by the testimony of Atkin-son's employee John Gudenkauf who testified that at ap-proximately 6 a.m. on April 22 he observed one of thepickets park his automobile in the vicinity of the reservegate and walk from there with his picket sign to the pri-mary gate where he proceeded to picket. Indeed, there isno evidence that Singley remained in the vicinity of thereserve gate instead of going to the primary gate wherehe was supposed to be picketing. As a matter of fact, allof the record evidence, including the testimony of Gen-eral Counsel's witnesses Crothswaite and Lokovsek, indi-cates that other than the momentary frolic by Singleywhen he walked in front of Crosthwaite's automobile onhis way to the primary gate that Respondent's pickets onApril 22 restricted their picketing to the vicinity of theprimary gate. I recognize that the particular time whenCrosthwaite observed Singley crossing the road with apicket sign in the vicinity of the neutral gate was duringthe period of time when the employees would normallybe coming to work. Under certain circumstances an in-i" There is no extrinsic evidence, i.e., conduct of Respondent otherthan its picketing, that Respondent's picketing had an object of enmesh-ing the neutral employers in its primary labor dispute with ACI.ference might be warranted that the sight of a picket inthe vicinity of the neutral gate no matter how brief,would constitute a signal to the employees not to go towork and that Respondent knew this. This is not such asituation. For, on April 19 and 20, when there were nopickets at the Project, all the workers, without anyprompting by Respondent or its agents, ceased work andremained away from work on those days. In fact, theworkers stayed away from work on April 20 eventhough ACI's employees performed no work on theProject on that date. Under the circumstances, the failureof the employees to go to work on April 22 does notwarrant an inference that Respondent was picketing inthe vicinity of the neutral gate or that the employeesacted pursuant to a signal from Respondent.In summation, assuming arguendo Crosthwaite's testi-mony is credible, it establishes one walk across the roadin the vicinity of the neutral gate by one person carryinga picket sign on one occasion, which under the particularcircumstances of this case is insufficient to warrant afinding that by engaging in such conduct the Respondentwas motivated by a desire to enmesh neutrals in its labordispute with ACI.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 2The complaint is dismissed in its entirety12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.325